DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 24, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chidambarrao et al. (US pat 6887751) in combination with Kim (US pub 20090166690).
With respect to claim 16, Chidambarrao et al. teach a method for manufacturing a semiconductor device including a first transistor and a second transistor, the method comprising (see figs. 1-8 and associated text):
sequentially forming first and second stressors 20, 24 in a substrate 10; 
forming a first gate structure 28,30 for the first transistor over the first stressor; and forming a second gate structure 28,30 for the second transistor over the second stressor, wherein the first transistor and the second transistor are N-type transistors, or the first transistor and the second transistor are P-type transistors.  

Kim teaches a forming a semiconductor region by focused ion implantation without a mask. See para 0058.
It would have been obvious to one of ordinary skill in the art of making semiconductor  devices to incorporate the teaching of Kim into the process of Chidambarrao et al. achieve improvement in image quality and efficiency. See para 0058.

With respect to claim 24, Chidambarrao et al. teach the first gate structure comprises a first gate insulating layer 28 and a first gate electrode 30 for the first transistor over the first stressor, the method further comprises: forming a source region and a drain region for the first transistor on opposite sides of the first gate insulating layer and the first gate electrode.  
With respect to claim 25, Chidambarrao et al. teach the second gate structure comprises a second gate insulating layer 28 and a second gate electrode 30 for the second transistor over the second stressor, the method further comprises: 5 DM_US 179409695-1.095714.1042Application No. 16/725,501Docket No.: 095714-1042 forming a source region and a drain region for the second transistor on opposite sides of the second gate insulating layer and the second gate electrode.  
With respect to claim 26, Chidambarrao et al. teach the sequentially formed first and second stressors are of a same stressor type of compressive stress or tensile stress. See col. 4, lines 25-40.
Response to Arguments
Applicant's arguments filed 2/9/22 have been fully considered but they are not persuasive. See below.
.

Allowable Subject Matter
Claims 1-12 and 21-23 are allowed.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

 
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814